WENTWORTH, Judge.
Appellant seeks review of a conviction and sentence for the offense of escape on grounds that he was denied a speedy trial under the 180-day rule. Fla.R.Crim.P. 3.191(d)(3). We affirm the conviction and sentence appealed.
Appellant asserts that the trial court erred in denying his motion for discharge on July 8, 1985, the 181st day following his arrest. Appellant signed a petition for change of plea to nolo contendere on June 4, but he was not brought to court until July 8. We agree with the trial court’s determination that the “delay in proceeding on this cause was occasioned by Defendant’s [appellant’s] announcement of an intent to enter a plea of guilty or nolo conten-dere ...,” and the motion was therefore properly denied.
Affirmed.
ERVIN and JOANOS, JJ., concur.